                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS

IN RE:                                                 )
                                                       )
THE YOUNG MEN’S CHRISTIAN                              )        Case No. 20-20786
ASSOCIATION OF TOPEKA, KANSAS,                         )        Chapter 11
                                                       )
                                Debtor.                )
                                                       )

          COREFIRST BANK & TRUST’S SUPPLEMENT TO OBJECTION TO
          DEBTOR’S MOTION UNDER RULE 3017(e) OF FEDERAL RULES OF
            BANKRUPTCY PROCEDURE TO DETERMINE ADEQUACY OF
                      PROCEDURES FOR PLAN VOTING

         COMES NOW, CoreFirst Bank & Trust (“CoreFirst”), by and through its attorneys,

Riordan, Fincher & Beckerman, P.A., and hereby supplements it objection to the motion filed by

the Debtor to Determine Adequacy of Procedures for Plan Voting under Rule 3017(e) of the

Federal Rules of Bankruptcy Procedure.

         As discussed at the October 9, 2020 hearing, the dispositive issue under consideration is

whether the bond holders under any of the bond documents granted CoreFirst, as the indenture

trustee of the bonds, the right to vote on plan treatment. CoreFirst asserts that no bond document

grants that authority. The Debtor contends that CoreFirst has this authority under two theories: 1.)

that there is no privity of contract between the Debtor and the bond holders; and 2.) that the bond

documents grant CoreFirst the authority to vote on plan treatment.

I.       The issue of contractual privity is irrelevant under the nature of the bonds at issue.

         The bonds in this case are economic development revenue bonds issued under the authority

of K.S.A. §12-1740 to 12-1749d. Under these statutes, a city issues the bonds, the proceeds from

the bond sales are used to build and equip a physical facility for a third party, the city and the third

party enter into a lease, and the third party’s rental payments under the lease pay the bond holders.

                                                   1

                 Case 20-20786       Doc# 152       Filed 10/23/20      Page 1 of 10
Under this statutory transaction, there are two significant factors relevant to the debtor’s motion.

The first is the bonds issued by the City of Topeka which involve the City and the bond holders.

The second is the lease between the City of Topeka and the debtor. That the two factors concern

different parties (i.e., the City and the bond holders, and the City and the Debtor) is the basis of

the Debtor’s privity argument. However, the relevant portions of K.S.A. §12-1740 to 12-1749d,

and the applicable case law interpreting the same do not support the Debtor’s argument. Instead,

both the statutes and the case law show that the bond holders are direct creditors of this Debtor.

       The relevant statutory language for this transaction is as follows (emphasis added):

       K.S.A. §12-1740. Purpose of act; revenue bonds.

       It is the purpose of this act to promote, stimulate and develop the general welfare
       and economic prosperity of the state of Kansas through the promotion and
       advancement of physical and mental health, industrial, commercial, agricultural,
       natural resources and of recreational development in the state; to encourage and
       assist in the location of new business and industry in this state and the expansion,
       relocation or retention of existing business, industry and health development; and
       to promote the economic stability of the state by providing greater employment
       opportunities, diversification of industry and improved physical and mental health,
       thus promoting the general welfare of the citizens of this state by authorizing all
       cities and counties of the state to issue revenue bonds, the proceeds of which shall
       be used for the purpose of paying all or part of the cost of purchasing, acquiring,
       constructing, reconstructing, improving, equipping, furnishing, repairing,
       enlarging or remodeling facilities for agricultural, commercial, hospital,
       industrial, natural resources, recreational development and manufacturing
       purposes and to enter into leases or lease-purchase agreements with any person,
       firm or corporation for such facilities. For the purpose of this act, the term facility
       shall include a site and the necessary site preparation, structures, easements, rights-
       of-way and appurtenances necessary and convenient to the particular type of facility
       being financed.

       K.S.A. §12-1741.       Issuance of revenue bonds by cities; lease-purchase
       agreements.

       Subject to the provisions of K.S.A. 12-1744a and 12-1744b, and amendments
       thereto, any city shall have power to issue revenue bonds, the proceeds of which
       shall be used for the purpose of paying all or part of the cost of purchasing,
       acquiring, constructing, reconstructing, improving, equipping, furnishing,
       repairing, enlarging or remodeling facilities for agricultural, commercial,

                                                 2

                Case 20-20786       Doc# 152      Filed 10/23/20      Page 2 of 10
hospital, industrial, natural resources, recreational development and
manufacturing purposes. Any city shall also have power to enter into leases or
lease-purchase agreements by ordinance with any person, firm or corporation
for the facilities. Except as otherwise provided in K.S.A. 12-1741a, and
amendments thereto, the facilities may be constructed within the city or its environs
without limitation as to distance, providing the governing body of the city declares
that the facility, if in being, would promote the welfare of the city.

K.S.A. §12-1741b. Issuance of revenue bonds by counties; lease-purchase
agreements; location of facilities; letter of intent, resolution of intent or
inducement resolution, approval required, when.

(a) Subject to the provisions of K.S.A. 12-1744a and 12-1744b, and amendments
thereto, any county shall have power to issue revenue bonds, the proceeds of
which shall be used for the purpose of paying all or part of the cost of purchasing,
acquiring, constructing, reconstructing, improving, equipping, furnishing,
repairing, enlarging or remodeling of facilities for agricultural, commercial,
hospital, industrial, natural resources, recreational development and
manufacturing purposes. Any county shall also have the power to enter into
leases or lease-purchase agreements by resolution with any person, firm or
corporation for the facilities. Except as otherwise provided in subsection (b) of this
section, the facilities may be constructed within the county or its environs without
limitation as to distance, providing the board of county commissioners declares that
the facility, if in being, would promote the welfare of the county.

K.S.A. §12-1742. Conditions of leases and lease-purchase agreements;
origination fee; apportionment of payments in lieu of taxes; administrative
costs.

Such agreements shall provide for a rental sufficient to repay the principal of
and the interest on the revenue bonds. Such agreements also may provide that the
lessee shall reimburse the city or county for its actual costs of administering and
supervising the issue. The city or county may charge an origination fee. Such fee
shall not be deemed a payment in lieu of taxes hereunder. Such fee shall be used
exclusively for local economic development activities but shall not be used to pay
any administrative costs of the city or county. Except for the origination fee, all
other fees paid in excess of such actual costs and any other obligation assumed
under the contract shall be deemed payments in lieu of taxes and distributed as
provided herein. If the agreement provides for a payment in lieu of taxes to the city
or county, such payment, immediately upon receipt of same, shall be transmitted
by the city or county to the county treasurer of the county in which the city is
located. Payments in lieu of taxes received pursuant to agreements entered into after
the effective date of this act shall include all fees or charges paid for services
normally and customarily paid from the proceeds of general property tax levies,
except for extraordinary services provided for the facility or an extraordinary level
of services required by a facility. Payments in lieu of taxes may be required only

                                          3

        Case 20-20786        Doc# 152      Filed 10/23/20     Page 3 of 10
upon property for which an exemption from ad valorem property taxes has been
granted by the state board of tax appeals. The county treasurer shall apportion such
payment among the taxing subdivisions of this state in the territory in which the
facility is located. Any payment in lieu of taxes shall be divided by the county
treasurer among such taxing subdivisions in the same proportion that the amount of
the total mill levy of each individual taxing subdivision bears to the aggregate of
such levies of all the taxing subdivisions among which the division is to be made.
For purposes of this section, the total mill levy shall not include the mill levy
imposed pursuant to K.S.A. 72-53,113, and amendments thereto. The county
treasurer shall pay such amounts to the taxing subdivisions at the same time or times
as their regular operating tax rate mill levy is paid to them. Based upon the assessed
valuation which such facility would have if it were upon the tax rolls of the county,
the county clerk shall compute the total of the property taxes which would be levied
upon such facility by all taxing subdivisions within which the facility is located if
such property were taxable.

K.S.A. §12-1743. Same; obligations payable solely from rentals; bonds,
requirements.

Nothing in this act shall be so construed as to authorize or permit any city or
county to make any contract or to incur any obligation of any kind or nature
except such as shall be evidenced by the issuance of revenue bonds payable solely
out of the rentals received from such facilities.

Revenue bonds issued under the provisions of this act are declared to be negotiable
instruments, shall be executed by the mayor and clerk of the city or the chairperson
of the board of county commissioners and the clerk of the county and the corporate
seal of the city or county shall be affixed to or imprinted thereon. The principal of
and interest on the revenue bonds shall be payable solely and only from the
special fund herein authorized for such payments, and the revenue bonds shall
not in any respect be a general obligation of such city or county, nor shall they
be payable in any manner by taxation. All details pertaining to the issuance of the
revenue bonds and the terms and conditions thereof shall be determined by
ordinance of the city or resolution of the county.

K.S.A. §12-1744. Same; pledge of facility and earnings.

The governing body of the city by ordinance or the board of county
commissioners by resolution may pledge the facility and the net earnings
therefrom to the payment of the revenue bonds and the interest thereon, and may
provide that the net earnings thereof shall be set apart as a sinking fund for that
purpose.




                                          4

        Case 20-20786        Doc# 152      Filed 10/23/20     Page 4 of 10
       K.S.A. §12-1747. Same; revenue bonds defined; recitals.

       Revenue bonds, as the term is used in this act, are defined to be bonds issued by
       any such city or county to be paid exclusively from the revenue produced by the
       facilities purchased, acquired, constructed, reconstructed, improved, equipped,
       furnished, repaired, enlarged or remodeled by the proceeds of such revenue
       bonds. The revenue bonds shall not be general obligations of the city or county,
       and shall not contain the recitals set forth in K.S.A. 10-112, or any amendments
       thereto. The revenue bonds shall, however, contain the following recitals, viz.: Such
       bonds shall recite the authority under which such revenue bonds are issued, and that
       they are issued in conformity with the provisions, restrictions and limitations
       thereof, and that such bonds and the interest thereon are to be paid from the
       money and revenue received from the fees charged and rental received for the
       use of the property and facilities purchased, acquired, constructed, reconstructed,
       improved, equipped, furnished, repaired, enlarged or remodeled by the proceeds,
       in whole or in part, of such revenue bonds when issued and sold.

The Kansas Supreme Court has interpreted the statutory nature of the bonds and any lease as a

single transaction that lies outside the scope of the Uniform Commercial Code.

       A city or county can neither contract nor incur any obligation for the payment of
       the revenue bonds. The bonds cannot be general obligation bonds of the city or
       county, nor payable by taxation. The revenue bonds must be paid from the rentals
       received from the facilities. K.S.A. 12–1743. A city by ordinance or a county by
       resolution may pledge the facility and the net earnings from the facility to pay the
       bondholders. K.S.A. 12–1744. The lease or lease-purchase agreement of the facility
       may provide that payment of or security for the revenue bonds may include the
       land, the buildings, the furnishings and the equipment used by the facility. K.S.A.
       12–1747.
                                                …
       Under the Act, a lease-purchase agreement of a facility which includes realty,
       furnishings and equipment is to be viewed as a single transaction and as one created
       by the legislature. Obviously, there were policy reasons the legislature intended that
       the transaction be characterized as a lease-purchase agreement and not subject to
       Article 9 of the UCC. To do otherwise would certainly discourage bondholders who
       would be dependent upon the city or the county to protect their interest by filing a
       financing statement.

Petition of City of Moran, 238 Kan. 513, 520-21, 713 P.2d 513, 456-57 (1986).

       The most comprehensive analysis of the nature of the bonds was conducted under a series

of bankruptcy decisions in 1994. The decisions are found at:

       In re Kar Development Associates, LP, 180 B.R. 597 (Bankr. D. Kan. 1994)

                                                 5

               Case 20-20786        Doc# 152      Filed 10/23/20     Page 5 of 10
        In re Kar Development Associates, LP, 180 B.R. 624 (Bankr. D. Kan. 1994)

        In re Kar Development Associates, LP, 180 B.R. 629 (Bankr. D. Kan. 1994)

Under these decisions, bonds in a bankruptcy constitute secured loans. The Court in the KAR

Development cases determined that the bond holders were simply creditors of the lessee debtor.

        The KAR Development cases highlight the difference in treatment of contract language that

may exist between a bankruptcy and non-bankruptcy case. The KAR Development cases were

decided under the economic realities test, a test for which the explicit language of contract

documents is not dispositive. Under the analysis of the KAR Development cases, the bond holders

have a claim against the Debtor even though the lease and the bonds are between different parties.

Therefore, the issue of contractual privity in this case is irrelevant.

        To hold otherwise would mean that the underlying lease is a true lease, subject to 11 U.S.C.

§365, which would create a significant new set of problems and issues for the debtor, and would

be contrary to the Debtor’s characterization of the debt in all other aspects of the case. For

example, on pages 7 to 9 of the Debtor’s plan, the Debtor adopts the KAR Development cases.

Page 25 of the Debtor’s plan states that “The secured creditors consist of the claim of the Series

2011A bond holders represented by CoreFirst Bank as Bond Trustee.” The Debtor cannot claim

that the debt it owes is a secured loan, using the KAR Development cases and the economic realities

analysis under those cases, but then ignore that analysis on the basis that there is no contractual

privity between the Debtor and the bond holders.

II.     The Trustee Indenture does not allocate plan treatment decisions to the Indenture
        Trustee.

        The three relevant authorities for this issue are 11 U.S.C. §1126 and Fed. R. Bankr. P.

3018. 11 U.S.C. §1126(a) states:




                                                   6

                Case 20-20786         Doc# 152      Filed 10/23/20        Page 6 of 10
                (a)     The holder of a claim or interest allowed under section 502 of this
                title may accept or reject a plan. If the United States is a creditor or equity
                security holder, the Secretary of the Treasury may accept or reject the plan
                on behalf of the United States.
Bankruptcy Rule 3018(c) states:

                (c) FORM OF ACCEPTANCE OR REJECTION. An acceptance or rejection shall
                be in writing, identify the plan or plans accepted or rejected, be signed by
                the creditor or equity security holder or an authorized agent, and conform
                to the appropriate Official Form. If more than one plan is transmitted
                pursuant to Rule 3017, an acceptance or rejection may be filed by each
                creditor or equity security holder for any number of plans transmitted and
                if acceptances are filed for more than one plan, the creditor or equity
                security holder may indicate a preference or preferences among the plans so
                accepted.

(emphasis added). Local Bankruptcy Rule 3018(a).1 states:

                (a) ENTITIES ENTITLED TO ACCEPT OR REJECT PLAN; TIME FOR
                ACCEPTANCE OR REJECTION. A plan may be accepted or rejected in
                accordance with § 1126 of the Code within the time fixed by the court
                pursuant to Rule 3017, 3017.1, or 3017.2. Subject to subdivision (b) of this
                rule, an equity security holder or creditor whose claim is based on a security
                of record shall not be entitled to accept or reject a plan unless the equity
                security holder or creditor is the holder of record of the security on the date
                the order approving the disclosure statement is entered or on another date
                fixed by the court under Rule 3017.2, or fixed for cause, after notice and a
                hearing. For cause shown, the court after notice and hearing may permit a
                creditor or equity security holder to change or withdraw an acceptance or
                rejection. Notwithstanding objection to a claim or interest, the court after
                notice and hearing may temporarily allow the claim or interest in an amount
                which the court deems proper for the purpose of accepting or rejecting a
                plan.

        The case law interpreting these authorities holds that the individual bond holders are the

parties that vote on plan treatment. See, eg., In re Pioneer Finance Corp., 246 B.R. 626 (Bankr.

D. Nev. 2000); In re City of Colorado Springs Spring Creek Gen. Improvement Dist., 177 B.R.

684 (Bankr. D. Colo. 1995); In re Southland Corp., 124 B.R. 211 (Bankr. N.D. Tex. 1991). These

cases also explain the role of the different parties in a bond transaction (i.e., the indenture trustee,

the record holders and the individual bond holders). These cases follow long-standing authorities


                                                   7

                Case 20-20786        Doc# 152       Filed 10/23/20      Page 7 of 10
that predate the Bankruptcy Code regarding individual bond holders’ right to vote. See, e.g., In re

Allied Owners’ Corp., 74 F.2d 201 (2nd Cir. 1934).

       A bond holder can always delegate its right to vote to the Indenture Trustee under

Bankruptcy Rule 3018(a). The issue before the Court is whether such a delegation has been

exercised. The answer is no, it has not.

       The debtor has submitted multiple bond documents to the Court. However, none of these

documents contain sufficient authorization to allow CoreFirst to vote on plan treatment. The most

relevant provision is on page 46 of the Indenture:

               Upon the occurrence of an Event of Default the Trustee shall be and is hereby
               authorized to bring appropriate action for judgment or such other relief as may be
               appropriate and such action may be in the name of the Trustee or in the name of the
               Issuer and Trustee jointly; but in such case, the Issuer shall have no obligation for
               any fees and expenses of such action except out of any funds which might come
               into the hands of the Issuer by reason of the ownership of the Project and this Trust
               Indenture and the Lease. In addition, the Trustee may file such proof of claim and
               such other documents as may be necessary and advisable in order to have the
               claims of the Trustee and the Owners of the Bonds relative to the Bonds or the
               obligations relating thereto allowed in any judicial proceeding.

(emphasis added). While this provision allows CoreFirst to enforce and prosecute the claims on

the bonds, it does not delegate to CoreFirst the right of the bond holders to vote on a plan.

       The debtor has cited non-bond cases that address the delegation of authority under non-

bond documents. However, these cases are inapplicable for the very reason that they are non-bond

cases. None address the ability of an indenture trustee to vote on plan treatment on behalf of a

bond holder.

       The debtor argues the factual similarities of the cases to bonds. However, these cases do

not involve bonds, and given the specific manner in which bonds have been addressed in

bankruptcy, the cases are not applicable. The delegation of authority under those cases may have

been sufficient as to non-bond agreements, but the delegation is not sufficient for bond agreements.

                                                 8

                Case 20-20786       Doc# 152      Filed 10/23/20      Page 8 of 10
       Consequently, the individual bond holders must be the one who vote on plan treatment.

The debtor bears the responsibilities of completing the balloting, and therefore, must be the party

that conducts the balloting. The manner of doing the balloting will be to engage a balloting agent.

CoreFirst is attaching to this supplement objection, pleadings from a bankruptcy case in the

Western District of Texas that it believes is the appropriate procedure to follow. These pleadings

are attached as Exhibit “A” and incorporated herein.

       To the extent that the Court denies the debtor’s motion and rules that ballots must go to the

individual bond holders, an additional issue will arise. The debtor’s plan treats the bond claim as

undersecured, and bifurcates the claim into secured and unsecured claims. To that extent, the

potential application of 11 U.S.C. §1111(b) arises, and any balloting process needs to allow voting

by the bond holders pursuant 11 U.S.C. §1111(b). See In rem Tem-Fla Partners, 1993 WL 151346

(Bankr. W.D. Tenn. April 29, 1993). In the present case, as a Subchapter V with no disclosure

statement, there is no deadline for any 1111(b) election and the matter can be addressed as part of

confirmation.

       WHEREFORE, CoreFirst Bank & Trust respectfully requests the Court grant relief in

accordance with the objection above; and requests the Court grant such other and further relief as

the Court deems just and equitable.

                                                       Respectfully submitted,

                                                       s/R. Patrick Riordan
                                                       R. Patrick Riordan, #15518
                                                       RIORDAN, FINCHER
                                                       & BECKERMAN, P.A.
                                                       3735 SW Wanamaker Road, Suite A
                                                       Topeka, KS 66610
                                                       (785) 783-8323; (785) 783-8327 (fax)
                                                       riordan@rfb-lawfirm.com
                                                       Attorney for CoreFirst Bank & Trust



                                                 9

                Case 20-20786         Doc# 152   Filed 10/23/20      Page 9 of 10
                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 23rd day of October 2020, I electronically filed the above and
foregoing using the CM/ECF system which sent notification to all parties of interest participating
in the CM/ECF system.

                                                     s/R. Patrick Riordan
                                                     R. Patrick Riordan, #15518




                                                10

               Case 20-20786       Doc# 152      Filed 10/23/20     Page 10 of 10
